Citation Nr: 1122010	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction is currently with the RO in Reno, Nevada. 

A hearing was held before the undersigned Veterans Law Judge in September 2009 and a transcript of this hearing is of record.  

In a November 2009 decision, the Board denied the Veteran's appeal as to entitlement to service connection for PTSD.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In June 2010, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties) to vacate the November 2009 decision and remand the matter to the Board for compliance with the instructions in the joint motion.  


FINDINGS OF FACT

1.  The Veteran did not have combat service and his alleged in-service stressors do not involve fear of hostile military or terrorist activity.  

2.  The Veteran's account of the June 1977 grenade simulator incident, and his reactions to that incident at the time and since, is not credible.  

3.  Any psychiatric disease or residuals of psychiatric injury suffered during the course of the Veteran's current claim and appeal did not have onset during his active service in the United States military and are not etiologically related to that service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he suffers from PTSD.  Specifically, he contends that another soldier threw a grenade simulator into his foxhole during training exercises, with the intent of waking the Veteran up, and the simulator caused a loud noise resulting in hearing loss, bleeding from his ears, a period of blindness, a concussion, burns, and PTSD.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2010).

The evidence required to establish the occurrence of an in-service stressor depends upon whether the veteran engaged in "combat with the enemy".  38 C.F.R.  § 3.304(f)(1) states:

If the evidence establishes that the  veteran engaged in combat with the enemy  and the claimed stressor is related to that  combat, in the absence of clear and  convincing evidence to the contrary, and  provided that the claimed stressor is  consistent with the circumstances,  conditions, or hardships of the veteran's  service, the veteran's lay testimony alone  may establish the occurrence of the claimed  in-service stressor.

The ordinary meaning of the phrase "engaged in combat with the  enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran  have participated in events constituting an actual fight or  encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military  citations or other supportive evidence.  West v. Brown, 7 Vet.  App. 70 (1994).

VA recently revised the rule which addresses service connection for PTSD. 75 Fed. Reg. 39843 (July 13, 2010).  That revision applies to all claims pending before VA on or after the rule's effective date as is applicable here, and is as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (as amended).  

The Veteran first filed for VA disability compensation benefits in February 1978.  At that time he stated that he had a right ear hearing problem and that in May 1977 a grenade simulator exploded next to his ear.  Service connection for right ear hearing loss was established in a September 1978 rating decision.  

Importantly, the Veteran cited to no other disability associated with this event. 

The next description of the grenade simulator incident is found in a January 1998 VA compensation and pension (C&P) examination conducted in connection with a claim for an increased rating for his hearing loss.  The examiner indicated that there was no claims file available for review.  During the examination the Veteran reported that during a training exercise at Fort Bragg an artillery simulator was thrown into his foxhole and exploded and that he lost his sight and hearing for a period of time.  He reported that his hearing resolved over a period of a few months during which time he had constant tinnitus.  He reported that he was medically treated as his ears were bleeding and that hearing tests were completed.  

The Veteran was first entered into VA's computerized patient record system (CPRS) in 2001.  He first sought VA treatment for mental health concerns in November 2003.  At that time he reported that he was a former paratrooper and had been an ironworker for 22 years and was in early abstinence from drugs and alcohol.  He also reported that he had been previously treated for back and knee pain which he attributed jumping out of airplanes during service.  These notes include his report that he served in the U.S. Army from 1974 to 1978 and then served in the British Army from 1978 to 1979 including during the Beirut Conflict.  He reported that he had not had any prior treatment for PTSD.  

November 2003 notes document his report of military trauma as follows:  "Shot in the Back", "blewn up several times".  Participated in combat with British Military in Beirut within the UN Green Dividing line."  He reported that he might have untreated PTSD from that service.  

The Board finds that such a statement from the Veteran himself provides evidence against his own claim, not only to the extent that he indicates he has PTSD from service in another military, but also due to the fact that while citing PTSD, he does not cite to the stressor in question.  In this regard, the Board is clear that the Veteran does not have the medical expertise to diagnose himself with PTSD (or the event that caused PTSD).  However, these, and many other facts that will be cited below, go to the critical question of the Veteran's credibility. 

The next mention of the grenade simulator incident is found in March 2005 Ear Nose and Throat (ENT) treatment notes and states only that he had an explosion go off while in the military and had tinnitus for many years.  In June 2005 he presented with a chief complaint of depression and PTSD with symptoms exacerbated by chronic pain and emotional response to the current conflict in Iraq, including media images.  He provided in-service stressor information as his involvement in an explosion targeted at him by a fellow soldier in mock battle at Fort Bragg and that while serving in Beirut for 18 months, as a member of the British army, he saw multiple people killed, injured, and burned alive in explosions.  He was diagnosed with depressive disorder and PTSD.  Notes from July 2005 include that he reported that he had nightmares about his service in Beirut with the British army and about the explosion at Fort Bragg.  A November 2005 treatment note includes the Veteran's report that he was involved in an explosion while stationed at Fort Bragg and that he caught on fire.  

February 7, 2006 VA social work notes include that the Veteran reported that he had flashbacks and intrusive thoughts and that the smell of burned hair makes him sick and brought back memories of the explosion during service.  

His claim for entitlement to service connection for PTSD is dated that same date.  

The Veteran also reported that after the explosion he could not see for one day and had hearing problems for 2 months.  

In May 2006 VA received a written statement from the Veteran in which he provided as follows:  

While on a training exercise, PFC ["D."] and I were aggressors for either the primary NCO school or the basic NCO school for the 82nd Airborne.  Our position was going to be probed by a patrol.  We manned our post until late at night.  We were not probed at all.  We decided to build a fire to help the NCO school locate our position.  We still had no contact.  We decided to go to 50 percent.  One of us would sleep while the other trooper would take care of the fire.  I took first shift followed by PFC [D.].  

While I slept, the instructor for the patrol threw an artifact simulator in my range hole.  I was burned and thrown in the air.  I do not know what happened to me.  The experience was traumatic to say the least.  My injuries are listed by the doctor that treatment me at Womack Army Hospital, Ft. Bragg, N.C.  I lost my hearing and my sight.  I had a concussion and had trouble sleeping for quite some time.  

I was told later by their platoon leader, Sgt ["H.P."], and by my First Sgt. ["K."] that the sergeant in charge of the patrol was given a written reprimand for his action.  He had told investigators that he did it to wake me up.  

In July 2006, the Veteran underwent a VA C&P examination in conjunction with his claim of entitlement to service connection for PTSD.  The examiner indicated review of his claims file and quoted his May 2006 letter in its entirety, as well as entries in his treatment records.  After mental status examination, the examiner provided a detailed assessment of PTSD, indicating that he had asked the Veteran about specific PTSD symptoms per the DSM IV criteria.  The examiner stated that the grenade explosion in the foxhole "burning him and producing such head trauma that he could not see or hear for quite some time as well as the response to it fulfill diagnostic criteria A." He found that the Veteran's endorsement of recurring and intrusive distressing recollections of these events almost on a nightly basis with dreams, not flashbacks, was relevant to diagnostic criteria B.  He explained the Veteran's endorsement of efforts to avoid interest and participation in significant activities, his relationship difficulties, feelings of detachment, inability to work because of hand pain and headaches all were relevant to criteria C.  As to diagnostic criteria D, the examiner found the Veteran's endorsement of insomnia, anger, irritability, problems with concentration, and no hypervigilance to be relevant.  He indicated the relevance of that his experiences at Ft. Bragg and the tension between the races while stationed there.  

Finally, he started that the duration of his symptoms and their impact on his functioning fulfilled diagnostic criteria E and F.  The examiner diagnosed PTSD with prominent depressive features. 

In a written statement dated in September 2006, the Veteran reported that the artillery simulator explosion caused him to be thrown from his ranger hole and that he was deafened, blinded, burned, and could not breathe.  He reported that Pfc. D. performed basic first aid until he medivaced out by helicopter to the Womack Army Hospital.  

The Board must make the following factual determination: with each statement regarding the event in service, the facts the of the event change, each time becoming worse than the next.  

During the September 2009 hearing, the Veteran provided another detailed account of the grenade simulator event, as well as other incidents.  With regard to the grenade simulator the Veteran testified that while training at Fort Bragg his group's function was to pretend to be the enemy and they had built a large fire and were taking turns sleeping.  He testified in pertinent part as follows:  

So I crawled into my little make shift foxhole, covered up with my poncho liner and went to sleep.  The next thing I know, I'm literally flying through the air, wind knocked out of me, can't see, can't hear anything.  I got blown up.  Came out later in the, in the because I filed a complaint with my first sergeant about the incident.  

The NCO school reprimanded the calv grade leader for his actions.  He threw an artillery simulator, not a grenade, artillery simulator that he had disabled the whistler so it didn't make any whistling noise before it went off.  It just went straight into my hole and blew me up.  And PFC [D.] who was with me at the time testified later that there  was no attempt to, to you know throw it away from my position.  He threw it straight into my foxhole and said this will wake the son of a bitch up.  That's, that's exactly what happened.  

September 2009 transcript at 3-4.  

When asked if there were any other issues when he was in service that he felt that his PTSD may be related to the Veteran testified as follows:  

I was in an airborne Infantry company so we, we killed regularly and on some of our exercises when we went to Panama, you watched guys streamer in and hitting the ground and you kind of accept that because you're airborne.  You know that you know you're expected to jump and things can happen.

We lost men every time, not every time but when we went to Fort Irwin in the Desert we dropped at 30 something plus knot winds which you're not supposed to do during peacetime and guys got tore up all over that drop zone.  I was there, I saw guys flying by me getting drug by their parachute which you accept that because that's part of your job you know.  It's, it's not a hundred percent without risk.  You know what you're doing is risky that's why they pay you the $55 a month jump pay.  

We pulled guys out of trees that went into the trees that were, that were killed but you accept those kind of things because that's your, your MOS, you're airborne Infantry and so you kind of accept that stuff.

There was a lot of racial problems when I was in the military.  It was a bad time, it was right after Vietnam and there was a lot of drug abuse, a lot of drinking, a lot of interracial fights.  Things like that I guess you don't really think about them at the time and you don't, you don't expect that that's going to be a problem but I guess you know it does affect you in, in a way.

There was, there was a lot of problems in Charlie Company when I was in there.  Guys would, we had CIB in the barracks all the time.  We had neo-Nazi's on one side and on the other side you had the soul patrol and you're trying to navigate somewhere down the middle and I guess all these things after, after you know time goes on do affect you whether you want to admit it or not.

But basically the biggest thing that, that affects me is this constant ringing in my ears.  I've had it since the day that that, or the night that that incident happened and it's 24/7, constant ringing in your ears so you try to put it out of your mind and you can, you can turn the radio up or turn the TV up and it's always there.  You're in, I got it right now so that's a constant reminder.  And it's not like I hang my head and oh woo is me and all that kind of stuff but it's always there.  So yeah it, it affects me all the time.

Id. at 4-5.  

The undersigned has the opportunity to witness the Veteran, in person, as he recalls the event cited in service in testimony, under oath.  Based on this testimony the Board makes the following factual determination: the Veteran did not appear credible.  

The Board will now explain the basis for this finding:

Service treatment records provide a very different history of the Veteran's service.  

The Board has reviewed the service treatment records, in totality, and makes the following factual determination: they are complete.  There are no indications of missing or lost records, notwithstanding the Veteran's current statements.  The medical records clearly indicate that the Board has all records regarding this event and that any attempt to search for other medical records would be unsuccessful because no such records exist because  no other records have ever existed. 

These records, which are complete, do refer to the grenade simulator event but show that the event was not what the Veteran has described to mental health professionals and to VA in seeking compensation benefits for psychiatric illness.  The Veteran's own statements during service do not support a finding that there are additional missing medical records. 

Service treatment records include four references to the grenade simulator incident.  An emergency room entry from Womack Army Hospital documents that on June 29, 1977 a grenade simulator exploded next to the Veteran's right ear.  The assessment was hearing loss and the plan was to refer the Veteran to the ENT department and a prescription for Tylenol number 3.  The remainder of that note states as follows:  "Pt. alert, No distress, No discharge from ear PERLA [pupils equal and reactive to light & accommodation], No [illegible].  The next entry is an ENT consult report from that same date.  The reason for request is listed as "grenade simulator exploded next to R ear, c/o ringing in R ear & hearing loss.  Please eval /  dx[?] audio."  The report states "60 day temp H3 profile No noise exposure Moderate SNHL - AD  Re-eval 3 wks to monitor."  Next, there is an  audiometric evaluation record from that same date documenting the results of audiometric testing.  Finally, a December 1977 report of medical examination for the purpose of separation from active service includes a summary of defects and diagnoses which stases "Hearing loss Rt ear Noise Induced."  

The service records contain no mention of a concussion, burns, temporary blindness, or any other injury associated with the simulator incident during detailed evaluation following the event.  There are no reports of sleep difficulty following the incident.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Court of Appeals for Veterans Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The Board denies this appeal because it finds that the Veteran is not credible and evidence favorable to and necessary for a grant of the claim depends on his credibility.  This is not a medical finding.  The Board is not stating that the grenade simulator incident did not occur during service.  The Board finds as fact that the grenade simulator incident did occur and occurred as documented in the service treatment records.  Nor does the Board find that a grenade simulator explosion could not constitute a stressor causing PTSD and provide the basis for a grant of service connection.  This is a medical question; not one which the Board can address.  What the Board does find is that the Veteran's account of that stressor is not credible.

Beyond this fact, the Board also finds that his report of symptoms associated with the grenade simulator incident are also not believable.   

The Veteran has reported that he was burned, blinded, blown into the air, caught on fire, suffered a concussion, and took months to recover.  This is completely inconsistent with the service treatment records.  Those records show that he was seen for one day for hearing related symptoms, there were no other injuries, he was in no distress, and he did not have symptoms other than hearing-related symptoms at any time during service.  It is unbelievable that if the Veteran was burned, lost his sight, and had bleeding ears, all of which he has reported in connection with his claim, that the records would state that there was no discharge and make no mention of his sight or burns, including burned hair, particularly in light of the fact that the Veteran was provided an ENT examination during service.  

There are many reasons to question the Veteran's credibility regarding both the event and his alleged symptoms regarding the event in service.  Going to the Board's finding of the Veteran's lack of credibility is the timing of his references to service in the British Army in Beirut.  When he first sought treatment for PTSD in 2003 his contention was that his symptoms revolved around, and were linked to, his service in Beirut, essentially combat service with the British army.  Yet, shortly before he filed for VA benefits, his focus totally shifted to the grenade simulator incident.  This shift in emphasis tends to show that he reports what he thinks will result in compensation benefits rather than what causes any symptoms that he may have.  

Furthermore, the testimony provided by the Veteran during the Board hearing is not credible.  He paints a picture of extremely hazardous duty, stating that "we killed regularly" and that they pulled soldiers out of trees regularly that were killed during their jumps.  While the Veteran's MOS is that of an infantryman and he does have a parachutist badge, his DD-214 and service personnel records show no service in a foreign country, including Panama, and no participation in combat.  Thus, the Veteran's statements that "we killed regularly" and that he served in Panama are contradicted by the objective evidence of record.  

Importantly, nowhere else did the Veteran mention any of these multiple deaths.  If these deaths actually occurred, and affected the Veteran as he testified, it is unbelievable that in all of the treatment records for his mental health and in his VA examination, he would not have mentioned these deaths.  

Additionally, while the Veteran has reported seeing colleagues killed in parachuting accidents, he has not provided the names of any of these soldiers so that VA could verify that they served with the Veteran and were killed in the manner the Veteran alleges.  Thus, this alleged in service stressor cannot be verified.  

Simply stated, the Board finds that the Veteran is creating stressors in order to be found to have PTSD. 

Finally, the Veteran has alleged that the environment in the barracks he served in was traumatic due to racial and political tensions among service members, but has failed to describe any specific incident of racial conflict that caused or continues to cause him distress.  Even assuming that the Veteran's account of racial tension is credible, without additional details, his complaints are not specific enough for VA to corroborate.  Thus, this alleged in-service stressor cannot be verified.

Further, the Board finds that even if another stressor were verified, the Veteran's symptoms are also being fabricated by the Veteran, once again, in order for the Veteran to be found to have PTSD.

The diagnosis of PTSD necessarily depends on the Veteran's statements to medical professionals as to what he experiences in the way of recollections, intrusive thoughts, nightmares, emotions, and any number of other self-reported symptoms.  The presence (or absence) of these symptoms depend entirely on the Veteran's reports to the professionals.  This is clear from the examiner's statements which included that he asked the Veteran about the different criteria and that the Veteran "endorsed" certain symptoms and emotional responses.  Given the Veteran's account of the incident involving the grenade simulator, an account which is unbelievable when compared to the recording of the incident in the service treatment records, the Board simply finds that the Veteran's reports as to the incident, and, more importantly, his reaction and symptoms, are not credible.  In short, to the extent that his diagnosis of PTSD and any relationship between any psychiatric condition and his service depends on his reports, the Board finds the diagnosis an relationships are to be afforded limited probative value because they depend on the Veteran's noncredable statements. 

It is recognized by the Board that the examiner who examined him in 2006 (apparently) believed the Veteran's reports.  As stated above, the Board has a duty to independently assess credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Regardless of whether the examiner believed the Veteran, the Board does not.  

In this regard, the Board would not dispute the fact that a medical examiner can access credibility, sometimes successfully.  In some cases, medical providers provide a negative credibility assessment that, in part, provides the basis for a claim of PTSD to be denied.  In making a credibility assessment, the Board takes into account the medical examiner's opinion regarding credibility with great consideration.  However, the final determination regarding a veteran's credibility must lay with the Board, following consideration of every piece of evidence in the case, including, but not limited to, the impressions of the medical examiner.  In this regard, it is critical to note that the medical examiner in this case is not the only person who has had the opportunity to meet with the Veteran face-to-face and access his trustworthiness.     

The evidence that is assigned great weight by the Board is that found in the service treatment records, which show no psychiatric symptoms and a normal psychiatric evaluation at separation from service.  His fabrication of injuries suffered in connection with the grenade simulator incident is a fact found by the Board and that fact is afforded considerable probative weight as evidence against his claim.  In other words, his fabrication of injuries associated with the grenade simulator incident is evidence, along with many other facts in this case, that he has no residuals of that incident other than those that are hearing-related and that he is fabricating symptoms associated with PTSD in order to obtain benefits for PTSD.  If he indeed had symptoms related to that grenade simulator incident it does not follow that he would have provided such a fabricated account of the incident.  

Accordingly, the Board finds the preponderance of the evidence to be against a grant of service connection for PTSD.  Hence, his appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Veterans Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection.  The veteran must also be informed that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2009.  This letter informed the Veteran of what evidence was necessary to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, this notice letter was not provided to the Veteran prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or a supplemental statement of the case, is sufficient to cure a timing defect).

Although the March 2009 notice letter not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a supplemental statement of the case issued in May 2009.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

In May 2011 argument, the Veteran's representative referred to the grenade simulator incident as involving a personal assault consisting of the throwing of the grenade simulator.  The Board has considered the notice applicable to personal assault stressor cases, which is, as follows:  

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred  

38 C.F.R. § 3.304(f)(5) (75 Fed. Reg. 39843 (July 13, 2010)) (formerly 38 C.F.R. § 3.304(f)(4)).  

There is no notice letter referring specifically to personal assault evidentiary standards.  To the extent that the absence of such notice may be construed as constituting an "error", under the facts of this case, any such error is harmless.  First, this is not a case where the Board finds that the grenade simulator incident did not happen so there would be no point in providing notice as to how to prove that a grenade simulator exploded close to the Veteran's right ear.  That fact is documented in the service treatment records and is not in dispute.  Furthermore, the notice specific to personal assault cases refers to evidence from mental health counseling centers, pregnancy tests, tests for sexually transmitted diseases, behavior changes evidenced by a request for transfer to another military duty assignment, deterioration in work performance, and other factors which are simply not at issue in this case.  Notice as to pregnancy tests and the like have no application in this case.  The Veteran was told in the 2009 letter that he should submit statements from others as to the reported stressor.  He has reported substance abuse, depression, and his economic and social behavior is well documented.  The question here is not whether the grenade simulator incident occurred, but whether the grenade simulator incident was completely different than what is shown in his service treatment records.  

The Veteran has spent considerable argument reporting to VA that the person who he alleges threw the grenade into his foxhole did so with some degree of culpable negligence and was reprimanded.  These are alleged facts that are of no significance in this case, even if true.  What is of significance is the Veteran's characterization of the incident, the symptoms he associates with this incident, and his demonstrable lack of credibility.  Correction of this questionable procedural defect is not essential for a proper adjudication of his appeal.  See 38 C.F.R. § 19.9 (2010).  The Board therefore finds that a remand for the additional development of sending him a letter consistent with the regulation listed above is not required in this case.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all evidence necessary for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records and partial service personnel records, as well as VA treatment records.  The Veteran was also afforded an adequate examination in July 2006.  

As to that examination, the Board in the instant decision finds that the diagnosis of PTSD and attribution to his U.S. military service is based on reports from the Veteran that lack credibility.  Hence, the Board has assigned the examination results limited probative weight.  

It is important for the Board to explain why it is not remanding this case to the RO for the RO to provide another examination:  Whatever the Board could request in the way of an examination could not make a difference in this case.  The Board has determined (and explained) that the Veteran is not credible both with regarding to the facts of the incident in question any the symptoms he has cited to the examiner.  Any psychiatric examination would depend on the Veteran's reports of his symptoms and reactions to events during service and since service.  As he is not credible, the examination report would remain unconvincing.  

The Board has considered the issue of whether the case should be remanded in order for a medical professional to assess the Veteran's credibility (in other words, for a medical expert to review the Veteran's file, interview the Veteran, and determine whether or not the Veteran symptoms are believable or not).  However, this is not the role of the VA examiner, it is the responsibility of the Board to make such a factual determination, as has been done in this case based a review of the record and a hearing held before the undersigned.  Such a determination is not done lightly.  In light of the June 2010 Joint Motion, the Board believes it must make its decision unambiguous regarding the usual facts of this case and to avoid any misconception that the Board is rendering its own unsubstantiated medical conclusions as to whether this event is sufficient to cause the Veteran's current condition, in violation of the Court's decision in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The Board is, in fact, making substantiated conclusions regarding the Veteran's factual declarations, based on the facts of this case, both his subjective assertions to the Board ("this is the event that occurred to me during service") and to medical providers ("these are the subjective problems I am having due to the event/stressor in service").  The Board is not making a medical termination regarding what these alleged subjective problems have caused (clearly a "medical determination"), but instead making a finding that the subjective problems he has cited as the basis for the finding that he has PTSD due to this event are untrue.  

For example, the Veteran claims to the VA examiner that he has "distressing recollections of these events (the stressor in service) almost on a nightly basis with dreams, no flashbacks."  The Board finds this statement, along with many other statements from the Veteran, to be false.  His treatment records over many years simply do not indicate such a symptom exists.  His clear tendency towards exaggeration only supports this finding. 

Based on the above, therefore, the Board does not require any additional medical evidence to decide this appeal.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


